DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claim 17.

[NOTE: Claim 9 directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claim 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104.]

Allowable Subject Matter
Claims 1-2, 4-9, 11-17, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and wherein an etching rate of the second hard mask layer is higher than an etching rate of the first hard mask layer during the step of etching the ILD structure” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Claims 2, 4-8 are allowed being dependent on claim 1.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination “wherein a top portion of the second hard mask layer is removed during the etching process, such that the second hard mask layer has a thickness that gradually decreases along a direction from the gate structure to the S/D structure” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable subject matter of original claim 10 as indicated in previous office action. Tsao discloses, a top portion of the second hard mask (124, Figs. 7-8) layer is removed during the etching process but fails to disclose the second hard mask layer (124, Fig. 8) has a thickness that gradually decreases along a direction from the gate structure to the S/D structure. Other cited arts fail to cure deficiencies of Tsao.
Claims 11-17 are allowed being dependent on claim 9.
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “wherein a first width of a bottommost surface of the second hard mask layer facing the substrate is greater than a second width of a topmost surface of the second hard mask layer facing away from the substrate after etching the ILD structure” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
ails to disclose wherein a first width of a bottommost surface (7-13) of the second hard mask layer (126) facing the substrate (100) is greater than a second width of a topmost surface (11-12) of the second hard mask layer facing away from the substrate after etching the ILD structure (106) as claimed. Other cited arts fail to cure deficiencies of Tsao.
Claims 22-25 are allowed being dependent on claim 21.
The closest prior of records is Tsao et al. (US 2014/0264480 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813                                     
                                                                                                                                                                   /LAURA M MENZ/Acting Supervisory Patent Examiner of Art Unit 2813